Citation Nr: 1400826	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  05-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In pertinent part, this rating decision denied entitlement to service connection for COPD.  Thereafter, the Los Angeles RO assumed jurisdiction; however, the San Diego RO now has jurisdiction. 

The Veteran appeared at a hearing before the undersigned at the Los Angeles RO in September 2008.  A transcript of the hearing is of record.  The paper claims file and pertinent records in the paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

The Board remanded this issue for further development and adjudication in March 2009, May 2010, and August 2012.


FINDINGS OF FACT

The current respiratory disorder, to include COPD, is not the result of a disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA must provide claimants with notice and assistance in substantiating a claim for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran was provided adequate notice on multiple occasions, including the evidence and information necessary to establish all five elements of a service connection claim, and who was responsible for obtaining which types of evidence.  To the extent that such notice was provided after the initial adjudication in March 2003, this timing defect was cured by the subsequent readjudication, including in a January 2013 Supplemental Statement of the Case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Additionally, the September 2008 Board hearing focused on the elements necessary to substantiate the Veteran's claim.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements by presenting evidence and testimony to establish a link between the Veteran's current disorder and service, to include based on persistent and recurrent symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veteran has had ample opportunity to participate in the adjudication, and there is no argument or indication of prejudice due to any possible notice defects.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Concerning the duty to assist, all pertinent, available medical evidence has been obtained, including service treatment records and post-service records for which the Veteran provided authorization.  As directed in the August 2012 remand, records concerning the Veteran's disability benefits from the Social Security Administration (SSA) were obtained and considered.  The Veteran also submitted a private opinion.  The Veteran was afforded three VA examinations, as directed in three prior remands, in order to clarify whether his claimed COPD had its onset in service or was the result of an in-service disease or injury.  As these examiners did not consider all pertinent evidence, and there was conflicting evidence as to the Veteran's current diagnosis, the Board requested a medical opinion from a specialist with the Veterans' Health Administration (VHA), pursuant to 38 C.F.R. § 20.901.

In a September 2013 response, the VHA specialist offered opinions as to the Veteran's current diagnosis and any relationship to service, supported by sound reasoning based on all available lay and medical evidence.  Although the specialist noted that electronic records and X-ray films were not available, he did not indicate that this made him unable to provide a medical opinion or that any further evidence was necessary.  Further, the VHA specialist's findings concerning the timing of the Veteran's symptoms are consistent with the Board's credibility findings herein.  Although the Veteran and his representative disagree with the VHA specialist's conclusions, there is no indication that the opinions are inadequate.

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for a respiratory disease, to include COPD.  He reports that he was diagnosed with COPD in the 1990s.  He asserts that his current disorder is related to respiratory symptoms and treatment during active duty because he has had continuous symptoms and breathing difficulties since service.

Service records confirm that the Veteran sought treatment for respiratory symptoms or breathing difficulties on several occasions.  As noted by a VHA specialist in a September 2013 report, he was treated for chest congestion, sore throat with mucus, wheezing, and rhonchi in September 1974.  The Veteran again complained of cough, sore throat, and mucus drainage with difficulty breathing in March 1977.  In January 1978, he was treated at the Naval Hospital for sinus congestion and sore throat.  The Veteran was treated with Robitussin, Actifed, and Sudafed on these occasions.  Service treatment records did not document a diagnosis of COPD.

As discussed below, the evidence shows that the Veteran has a current respiratory disability, although there is conflicting evidence as to the specific diagnosis.  Further, there is conflicting evidence as to the timing of the Veteran's symptoms after service, as well as the etiology of his currently diagnosed disorder.

The Veteran is competent to report his observable symptoms and history, including continued respiratory or breathing difficulties after service, and what providers told him about the nature and cause of his current disorder.  See Jandreau, 492 F.3d at 1377.  However, the Veteran is not competent to provide a diagnosis for his respiratory symptoms, or to offer an opinion as to the cause of any such disorder.  Rather, these questions require interpretation of the medical evidence and medical expertise due to the complex nature of the respiratory system and the Veteran's complex medical history.  Id.

The Veteran has reported a lengthy history of respiratory problems.  For example, during the September 2012 VA examination, the Veteran reported having cough, cold, and flu symptoms during service, and having such symptoms 2-3 times per year for up to 3 weeks that were treated with decongestants.  The Veteran also reported being exposed to many chemicals, paint, dust, and sand while working on the U.S.S. Coral Sea in service.  He wore a facemask, but he still believed that those items went into his lungs, and he thought that was when his symptoms began.  The Veteran reported that his symptoms worsened over time, and that he had used inhalers and steroids until 1.5 years ago, which helped.  He stated that his symptoms increased in the fall and winter, and his lungs felt worse when he caught a cold.  The Veteran also has a significant smoking history; he reported smoking two to three packs of cigarettes per day for approximately 15 years, until quitting in 1982.  See, e.g., May 2005 private letter, May 2009 VA examination report.  These reports are generally consistent with the Veteran's other statements in support of his claim.

As noted by the VHA specialist in September 2013, the Veteran denied any prior medical history other than vasectomy, tonsillectomy, and wrist surgery when he was treated for fever, headaches, and thrombophlebitis in 1993.  Thereafter, in July and October 1996, the Veteran complained of respiratory symptoms of cough and congestion, which were treated symptomatically.  VA treatment records from 2000 to 2005 reflect multiple episodes of respiratory symptoms, wheezing, and hypoxia.  

In July 2000, the Veteran was admitted for VA treatment for a "cold" of two weeks duration.  Pulmonology consult notes recorded respiratory problems for the last six months, stated that there was an "asthma exacerbation," and noted that the Veteran was "diagnosed with asthma/COPD about 6 months ago."  Similarly, an August 2000 infectious disease consult note records that he reported breathing difficulty that had initially manifested about six month earlier after an upper respiratory tract infection.  The Veteran was again admitted to the VA hospital in February 2002 for shortness of breath, which was initially treated as a COPD exacerbation.  The Veteran underwent extensive work-up, including chest X-rays and CT scans, blood work, and pulmonary function tests (PFTs) during these admissions.  He continued to receive treatment for various respiratory symptoms after that time.  

The Board finds that the Veteran's reports of having persistent and recurrent respiratory symptoms since service are not credible.  In short, available medical records show that he denied any history of pertinent illness in 1993, he was treated symptomatically for respiratory symptoms in 1996, and he reported persistent and recurring symptoms as beginning only in January 2000.  On these occasions there were no reports of persistent symptoms since service

These medical records are more probative and credible than the Veteran's reports during the course of this appeal because they were contemporaneous to the symptoms and were made for treatment purposes, prior to the claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); cf. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be rejected solely due to the absence of contemporaneous medical evidence, although this may be considered along with the other evidence).  

Further, the Veteran's reports of a continuity of symptomatology could not serve to establish a nexus between the current disability and service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence includes multiple respiratory diagnoses and conflicting findings as to whether the Veteran has had diagnosed COPD since he filed his claim in 2001.  For example, VA treatment records in February 2002 initially noted a diagnosis of COPD; however, a VA discharge summary diagnosed restrictive lung disease of unknown etiology instead of COPD exacerbation.  The provider explained that PFTs revealed a restrictive pattern rather than an obstructive pattern, despite the notations of COPD in prior treatment records since 2000.  

Although COPD was diagnosed by a November 2002 VA examiner and the Veteran's private primary care physician in an October 2005 opinion letter, a May 2009 VA examiner concluded that there was no current diagnosis of COPD.  This was based on a review of the claims file, PFTs conducted for the examination that were found to be unremarkable while on no medications, and a chest X-ray that did not indicate chronic obstruction.  The examiner noted the past hospital admissions for restrictive lung disease and COPD, but stated that it was not clear that the Veteran had COPD in the past and there was no evidence of COPD now.

In a February 2011 report, based on a December 2010 evaluation, another VA examiner concluded that the Veteran had very mild or borderline restrictive lung disease.  Thereafter, a September 2012 VA examiner noted that the Veteran had mild COPD based on review of prior medical evidence, and that recent PFTs also referenced borderline abnormal to normal findings of restrictive disease.  The examiner noted that there had been no pulmonary specialty treatment since 2011, although the Veteran had been treated with inhalers and episodic oral steroids.  

In a September 2013 report, the VHA specialist clarified the diagnosis for the Veteran's respiratory symptoms since his October 2001 claim, and offered an opinion as to the likely etiology of any possible current respiratory disorder.  In doing so, the specialist summarized the results of multiple pulmonary function tests (PFTs) since 2000, and considered the diagnoses recorded by various treating physicians and VA examiners, as well as the Veteran's symptoms over the years.  

The VHA specialist opined that the Veteran does not have COPD currently, based on review of all evidence, including since the Veteran's October 2001 claim, and pertinent medical literature.  The specialist stated that a diagnosis of COPD could be considered in any patient with dyspnea, chronic cough, sputum production, and a history of exposure to a risk factor for the disease, and confirmed by PFTs.  The specialist concluded that the "possibility of COPD is very unlikely" for the Veteran, based on review of multiple PFTs since 2000 and a finding that he did not have prolonged cough or expectoration prior to his VA hospitalization in 2000.  

The VHA specialist further opined that the Veteran did not have COPD that was incurred or diagnosed during service.  He reasoned that COPD is a chronic irreversible disease and that, because the Veteran does not currently have COPD, it is very unlikely that he had COPD while in service or in the early 1990s.  The specialist also stated that it would be very unusual for COPD to manifest at the Veteran's age during military service, and that the Veteran did not have any predisposing factors for COPD to manifest at an early age such as family history.  

In addition, the VHA specialist opined that the Veteran may have current bronchial asthma or airway hyper-reactivity.  He explained that bronchial asthma was suggested by good response to bronchodilator on two PFTs in July 2000 and April 2002.  The specialist also reasoned that the Veteran's blood gas measurements during the admissions in July 2000 and February 2002 were usually seen in asthma during acute attacks, and this was not a feature of COPD.  

The VHA specialist opined that the Veteran's current bronchial asthma was less likely than not related to service or incurred in service, and that it was unlikely that he had asthma during service.  The specialist reasoned that the Veteran likely had an upper respiratory tract infection during service, based on the prescribed treatment and notations in 1974, 1977, and 1978.  He stated that there was no mention of medications used for the lungs and, therefore, it was unlikely that those episodes were due to bronchial asthma.  The specialist also noted that the Veteran was asymptomatic with respect to respiratory symptoms after service until July 1996.

Finally, the VHA specialist opined that the Veteran has current restrictive ventilatory defect, but not restrictive lung disease (or interstitial lung disease).  The specialist explained that although most of the PFTs showed restrictive ventilatory defect, confirmation of restrictive lung disease requires high resolution CT scan of the chest.  He stated that the Veteran had multiple CT scans of the chest, including a high resolution CT in 2005, which did not show restrictive lung disease.  The specialist stated that restrictive ventilatory defect may be shown on PFTs in many other disorders, and that the Veteran's defect could be due to poor effort or a combination of neuromuscular weakness and obesity.  He reasoned that a June 2005 pulmonary note mentioned low scores that are based on muscular strength and are also effort dependent.  The specialist also noted that the Veteran's was considered morbidly obese based on his height and weight as of October 2001.   

The VHA specialist opined that the Veteran's currently diagnosed restrictive ventilatory defect did not have its onset and was not incurred during service.  He again stated that the Veteran's restrictive defect was due to either obesity or muscular disease, and reasoned that this defect was seen for the first time in July 2000, many years after discharge from service.  The specialist noted that the Veteran's obesity and neuromuscular disease were not related to service.  

There is no argument or indication that the Veteran's current obesity or neuromuscular disease or weakness is due to service.  Further, VA pulmonary consult records in January 2011 and February 2011 also indicated that the Veteran's current respiratory disability was due to his obesity.  

The Board must weigh the available medical opinions concerning the nature and etiology of the Veteran's currently diagnosed respiratory disorder, after assessing their probative values.  The probative value is determined based on three factors: (1) whether the expert was fully informed of the pertinent facts or medical history, with or without review of the claims file; (2) whether there is a fully articulated opinion; and (3) whether the opinion is supported by a reasoned analysis, not just data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

Although the Veteran is competent to report what his providers told him in the past concerning the nature of his current disorder, to include whether he had COPD in the 1990s, he made these statements many years after being treated by those providers.  As such, these statements have low probative value.

The Veteran primarily relies on an October 2005 letter from Dr. MTS, his private primary care physician.  Dr. MTS indicated that he had reviewed the Veteran's history, including multiple episodes of upper respiratory infections in the 1960s and 1970s, and a history of smoking until 1982.  Dr. MTS opined that the Veteran currently had COPD, and that this was the direct result of long-term pulmonary disease manifested by chronic bronchitis and aggravated by tobacco consumption.  He stated that this condition clearly extended to the time of the Veteran's service. 

This private opinion is competent and reflects some degree of medical expertise as a primary care physician.  However, it is unclear if Dr. MTS reviewed the Veteran's entire medical history in determining the nature and etiology of the current disorder.  In particular, it is unclear if he reviewed the results of diagnostic tests over the years, or the Veteran's statements in the 1990s concerning the timing of his symptoms, as summarized above.  Further, Dr. MTS did not cite to any medical literature, and his reasoning was sparse.  Additionally, the VHA specialist disagreed with Dr. MTS's opinions and indicated that the private opinion did not appear to have considered all evidence but, rather, appeared to be based on the Veteran's symptoms during childhood and service, and a history of smoking.  The VHA specialist reiterated that, in his opinion, the Veteran does not currently have COPD for the reasons summarized above.  The Board agrees that Dr. MTS's opinions do not appear to be based on a full and accurate factual history, or review of all available evidence.  As such, his opinions have low probative value.  Id.

In contrast, the September 2013 VHA specialist's opinion is highly probative as to the Veteran's current diagnoses and whether such disorders are related to service.  As a pulmonologist, this specialist appears to have more specialized medical training and knowledge than the private primary care physician concerning the Veteran's claimed respiratory disorder.  In addition, the specialist's report reflects a detailed review of pertinent medical history, including service treatment records and post-service medical records.  The specialist fully considered the Veteran's in-service exposure to sand, paint, and chemicals, as well as his significant smoking history until 1982.  The specialist also discussed the Veteran's treatment for breathing difficulties during service and the significance of the abnormal respiratory findings at that time, as well as the meaning of post-service diagnostic tests and findings.  Significantly, the report reflects consideration of an accurate history of the nature and timing of the Veteran's symptoms based lay and medical evidence that is consistent with the Board's credibility findings herein.  The specialist provided clear opinions with supporting rationale based on medical expertise and relevant medical articles as applied to the facts of the Veteran's case.  See id.

As such, the VHA specialist's opinions are more probative and to outweigh the other evidence of record concerning the nature and etiology of any current respiratory disorder, particularly the 2005 opinion letter from Dr. MTS.  

In summary, the most probative evidence shows that the Veteran first had chronic or persistent respiratory symptoms many years after service.  Further, the most probative evidence is against a finding that any currently diagnosed respiratory disorder, to include COPD, bronchial asthma, or restrictive ventilatory defect, is related to his exposure, treatment, or respiratory symptoms during service.  Therefore, the preponderance of the evidence is against service connection for a current respiratory disorder, to include COPD.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  As such, the Veteran's claim must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for a respiratory disorder, to include chronic obstructive pulmonary disease, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


